ACCEPTED
                                                                                               03-14-00545-CR
                                                                                                      3639791
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           1/2/2015 4:11:13 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK

                                NO. 03-14-00545-CR

                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                       In The Third Court of Appeals                    AUSTIN, TEXAS
                                                                    1/2/2015 4:11:13 PM
                                 Austin, Texas                        JEFFREY D. KYLE
                                                                            Clerk




                             RICHARD LEE POLLARD
                                     Appellant


                                         v.

                              THE STATE OF TEXAS,
                                      Appellee



                                Cause no. CR6692
          On Appeal from the 33rd Judicial District Court of Llano County,
                                   Llano, Texas




       MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF




TO THE HONORABLE THIRD COURT OF APPEALS:


       Appellant, Richard Lee Pollard, pursuant to Rule 10.5 of the Texas Rules of


Appellate Procedure, by and through his attorney of record, requests an extension
of time to file appellant's brief, and in support thereof would show the court the


following:


        1_The reporter's record was filed on September 17, 201. The clerk's record was

             filed on October 24, 2014.

       2_Under the court's briefing schedule, the appellant's brief is currently due on

             January 8, 2014.

       3_The undersigned attorney has an extensive trial practice, both civil and

             criminal. Further, the undersigned counsel has numerous and regular court

             appearances consisting of motions to revoke and suppression hearings.

             Likewise, the undersigned is preparing for several jury trials which are subject

             to being tried within the following forty (30) days.

       4_ In order to prepare a brief that will be of assistance to the Court, the

             undersigned seeks a 30-day extension of time to file its appellant's brief, so

             that the brief will be due on February 8, 2015.

       5_This is the second request for an extension of time to file Appellant's brief.

             This extension is not sought solely for delay, but is necessary so that justice

             can be done.

             For these reasons, Appellant respectfully requests that the Court grant this

             motion to extend the time for filing Appellant's brief and allow that brief to be

             filed on or before February 8, 2015. Appellant also requests any other relief to

             which it may be entitled.

                                                           Respectfully submitted,
                                                              111 E. Jackson Street
                                                              PO Box 398
                                                              Burnet, Texas 78611
                                                              (512)756-5117
                                                              (512) 756-0164 Fax
                                                              State Bar No. 05537100
                                                              Email: rdd@austin. twcbc.com


                                CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing Motion for Extension of

    Time to File Appellant's Brief has been hand delivered, or sent by U.S. mail, certified

   return receipt requested, or transmitted by telephonic transfer to the counsel for the State,

    Gary W. Bunyard, of the Office of the District Attorney of Llano County, P.O. Box 725,

   Llano, Texas 78643; on this the2!J__ day of    ,Oe ~ , 2014.

                                                             d/~
                                                            ~~/
                                                             RICHARD D. DAVIS




                            CERTIFICATE OF CONFERENCE

   The undersigned by his signature below certifies that the District Attorney's Office of the

33RD Judicial District has been contacted and that this motion is not opposed by Appellee.